Citation Nr: 0701482	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right shoulder shell fragment wound (SFW), to 
include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
September 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision, in which the 
RO granted service connection for PTSD and for bilateral 
hearing loss, and assigned initial 10 percent and 
noncompensable ratings, respectively, effective April 11, 
2002; denied service connection for a skin disorder and for 
degenerative joint disease (DJD) of multiple joints; and 
denied a rating in excess of 20 percent for residuals of a 
right shoulder SFW, to include arthritis, as well as denied a 
compensable rating, each, for a residual scar from the right 
shoulder SFW, for a residual scar from a right leg SFW, for a 
residual scar from a left leg SFW, and for a residual scar 
from a left hand SFW.  The veteran filed a notice of 
disagreement (NOD) in February 2003.

In September 2003, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.  On the date of the hearing, the 
veteran withdrew from appeal the claims for service 
connection for a skin disorder; for an initial compensable 
rating for bilateral hearing loss; and for a compensable 
rating, each, for a residual scar from a right leg SFW, for a 
residual scar from a left leg SFW, and for a residual scar 
from a left hand SFW.  

By rating action of February 2004, the RO granted an initial 
50 percent rating for PTSD, effective April 11, 2002.  The RO 
also issued a Statement of the Case (SOC), continuing the 
denial of the remaining claims, in February 2004.  The 
veteran filed a Substantive Appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2004.

Inasmuch as the claim for a higher rating for PTSD involves 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Moreover, although the RO assigned a higher 
initial rating during the pendency of the appeal, as a higher 
rating for this disability is assignable, and the veteran is 
presumed to seek the maximum available benefit, the matter of 
an initial rating in excess of 50 percent remains for 
appellate consideration.  See Fenderson, 12 Vet. App. at 126; 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.  During the hearing, the veteran 
confirmed that he had withdrawn from appeal the claims for 
service connection for DJD of multiple joints and for a 
compensable rating for a residual scar from the right 
shoulder SFW (first noted in a March 2005 statement).

In October 2005, the Board remanded the veteran's claims 
remaining on appeal to the RO for further development, to 
include arranging for the veteran to undergo a VA examination 
and to obtain outstanding VA treatment records.  After 
completing the requested action, the RO continued denial of 
the veteran's claims (as reflected in the June 2006 
supplemental SOC (SSOC)) and returned the matters to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

2.  Since the April 11, 2002, effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by sleep impairment, flashbacks, depression, 
irritability, exaggerated startle responses, occasional 
passive suicidal ideation, anxiousness, affect limited in 
range and somewhat guarded, and social isolation; these 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.

3.  The veteran is right handed; hence, his right shoulder is 
his major upper extremity.

4.  Prior to April 20, 2006, the veteran's arthritis of the 
right (major) shoulder-the primary  residual of a right 
shoulder shell fragment wound (SFW)-was manifested by right 
arm motion limited to greater than shoulder level.  

5.  Since April 20, 2006, the veteran's right shoulder 
arthritis has been primarily manifested by right arm motion 
limited midway between the side and shoulder level.  


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a right shoulder SFW, to include arthritis, 
prior to April 20, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202 
(2006).

3.  The criteria for a rating of 30 percent for residuals of 
a right shoulder SFW, to include arthritis, as of April 20, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5201, 5202 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

In an October 2005 post-rating letter,  the RO notified the 
veteran and his representative of VA's responsibilities to 
notify and assist the veteran in his claims, and requested 
that the veteran advise whether there was medical evidence 
showing treatment for his PTSD and right shoulder disability.  
The letter also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the condition had worsened).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, such as medical records 
(including VA and private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
The letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, the RO letter requested that the veteran 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board finds that this letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the document 
substantially meeting the VCAA's notice requirements-
discussed above-was furnished to the veteran after the 
September 2002 rating action on appeal.  However, the Board 
finds that any delay in issuing 38 U.S.C.A. § 5103(a) notice 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO development and 
the Board remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  After the 
issuance of the RO's October 2005 notice letter and 
additional opportunities to provide information and evidence 
pertinent to the claims under consideration, the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record in June 2006 (as reflected in the SSOC).

Hence, the Board finds that any VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in an April 2006 RO letter.  As with the October 
2005 letter, any error in the timing of the letter is 
harmless.  Id.

Additionally, the Board finds that all necessary development 
on the claims  currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available post-service VA medical records through 
2005.  In July/August 2002 and April 2006, the veteran was 
afforded comprehensive VA examinations in connection with his 
claims, reports of which are of record.  Transcripts of the 
veteran's September 2003 RO hearing and June 2005 Board 
hearing also have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with either claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating signed following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

A.  Higher Initial Rating for PTSD

Although the initial 50 percent rating for PTSD has been 
assigned under Diagnostic Code 9411, the actual criteria for 
rating the veteran's disability is set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9201-9440.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long - and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships).  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

A July 2002 VA examination report shows that the veteran 
reported having trouble concentrating, sleep impairment, 
having flashbacks from the war, and being jumpy.  Mental 
status examination revealed the veteran was well-oriented in 
time and place.  He remembered two out of three words and was 
able to name the last seven presidents with little 
difficulty.  He did show a lot of problems handling 
mathematical test questions and could only handle very simple 
questions.  He reacted with appropriate range of affect and 
showed no problems in speech.  His thought processes and 
associations were unremarkable and he harbored no delusions.  
He never had hallucinations.  He admitted to severe 
depression at times, but never entertained suicidal ideas or 
homicidal feelings.  The veteran reported having a short 
temper but would never hurt anyone.  His insight and judgment 
were noted to be fair.  The Axis I diagnosis was PTSD, 
moderate and chronic.  The examiner noted that the veteran 
was prone to flashbacks and sleep problems, exaggerated 
startle responses, and had never been able to overcome a 
feeling of suspiciousness and distrust for coworkers and 
other people with whom he mingles.

During his September 2003 RO hearing, the veteran stated that 
he was picked on at work at times and he became very upset.  
He tried to work alone so he was not around his coworkers.  
He had been working at his job for 16 years.  Regarding his 
family relationships, he stated that he was married and his 
relationship was pretty good with his wife.  He did state 
that he and his wife no longer slept together because he 
sweats while he sleeps and kicks at times.  During sleep, he 
also had nightmares.  He stated that he had a couple of 
friends with whom he talked.  He attended church, but did not 
stay to socialize with others.  While driving, he sometimes 
had road rage.  About once or twice a month, he stated that 
he would get depressed and not want to talk to anyone except 
his wife, and at that time, he would withdraw.  He would also 
have suicidal thoughts but had never acted on those thoughts.  
He stated that he wore the same clothes over and over and his 
wife complained that he did not dress correctly.  He stated 
he had panic attacks about twice a month.

A July 2004 VA treatment record shows that the veteran had 
often been bothered over the past month by feeling down, 
depressed, or hopeless.  Over the past month he had 
experienced repeated disturbing images, thoughts, or images 
of stressful experiences of the past.  He also reported being 
super alert or watchful or on guard over the past month.

During the June 2005 Board hearing, and reported similar 
symptoms as those reported during the October 2003 RO 
hearing.  He also stated that he had some confrontations with 
the customers at work.

In April 2006, the veteran underwent a VA examination.  The 
veteran reported having bad memory and difficulty with math.  
He felt that he had to be told things three to four times.  
He admitted to having had thoughts of hurting others at 
times.  He denied any active homicidal ideation or intention 
to harm others.  While he denied any current suicidal 
ideation, he did report that sometimes he had suicidal 
ideation, but also reported that he knew it was wrong.  The 
last time this occurred was approximately three months ago 
and he was able to talk to himself to ease his feelings.  He 
was vague regarding definite suicidal ideation, but seemed to 
frequently have thoughts of not wanting to be around.  He 
reported getting anxious, but did not delineate clear 
symptoms of panic attacks.  He denied symptoms of mania or 
actual psychosis, but admitted to seeing things out of the 
corner of his eye when he was driving.  He stated that he had 
been working at his job for 15 years and worked mostly alone 
on his job.  He reported that he missed an average of five 
days of work a year due to his PTSD.  Mental status 
examination revealed that he was casually dressed and 
appeared fairly groomed.  His speech was slowed rate with 
somewhat of a drawl, but he had normal tone and volume.  He 
had no abnormal psychomotor movements.  His thought processes 
were logical, coherent and goal-directed.  He denied current 
suicidal or homicidal ideation and made no statements to 
indicate otherwise, although he did admit to intermittent 
vague thoughts of not wanting to be around or ideas of 
aggressive anger toward others.  He admitted to flashbacks, 
associated visual hallucinations, but there was no evidence 
of psychosis.  His mood was about "half and half."  His 
affect was euthymic, but limited in range, somewhat guarded 
emotionally, but appropriate to content.  There was no 
lability noted.  On mini-mental status examination, he scored 
27 out of 30.  The Axis I diagnosis was PTSD, chronic, 
moderate.

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that, 
since the effective date of the grant of service connection, 
the symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the assigned 50 
percent rating.

The medical evidence reflects that the veteran's PTSD has 
been characterized, primarily, by sleep impairment, 
flashbacks, depression, irritability, exaggerated startle 
responses, suspiciousness, distrust, social isolation, 
anxiousness, passive suicidal ideation, and affect that is 
limited in range, but appropriate to content.  These symptoms 
are reflective of occupational and social impairment with 
reduced reliability and productivity, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.

At no point has the veteran's PTSD symptomatology met the 
criteria for a rating in excess of 50 percent.  As noted 
above, the assignment of the next higher, 70 percent rating 
is warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to certain 
symptoms.  However, the Board notes that the veteran has had 
the same job for the past 15 or 16 years and has not provided 
any objective evidence that his PTSD symptoms has adversely 
affected his employment.  Further, the veteran has been 
married for approximately 20 years and reports having a good 
relationship with his wife.  Although at times he admits to 
having vague thoughts of not wanting "to be around," or has 
ideas of aggressive anger toward others, he has no current 
suicidal or homicidal ideation.  His speech has been found to 
be normal in tone and volume, and his thought processes were 
logical, coherent, and goal-directed.  Further, his insight 
and judgment were found to be fair, and he had no spatial 
disorientation.  Although he stated that he wore the same 
clothes every day, during examinations, he was found to be 
fairly groomed.  As such, the veteran's symptoms do not meet 
the criteria for a 70 percent rating under the General Rating 
Formula.  It logically follows that the criteria for the 
maximum 100 percent rating have, likewise, not been met.

The Board also points out that none of the GAF scores 
assigned during the appeal period provide any basis for 
assignment of an initial rating in excess of 50 percent for 
PTSD.  Medical professionals have assigned the veteran GAF 
scores of 52 (on the July 2003 VA examination) and 50 (on the 
April 2006 VA examination).  The Board notes that the GAF of 
50 was noted to represent occasional passive suicidal 
ideation, having been on the verge of physical confrontations 
with others at times, few friends, insomnia, irritability, 
and functioning best alone on a job.  

According to DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job).  A GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the 
lowest GAF score of 50 suggests more significant impairment 
than what is contemplated in the  initial 50 percent rating 
assigned, the Board notes that the veteran has denied any 
active suicidal ideation, and has reported that he has a good 
relationship with his wife.  Further, he has remained at the 
same job for 15 or 16 years and has only missed five days out 
of the year due to his PTSD.  In addition, when considered in 
light of the actual symptoms demonstrated, none of the 
assigned GAF scores provides a basis, alone, for assignment 
of any higher rating for the veteran's service-connected 
PTSD.  As such, there is no basis for the Board to conclude 
that the lowest assigned GAF of 50 is reflective of the level 
of impairment contemplated in the criteria for an initial 
rating in excess of 50 percent.

For all the foregoing reasons, the Board must conclude that 
there is no basis for staged rating of the veteran's PTSD, 
pursuant to Fenderson, and that the claim for a higher 
initial rating must be denied.  In reaching these conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Rating for Right Shoulder Disability

Historically, the veteran's service separation examination 
shows that he had a 1 1/2 inch scar on his right shoulder.  The 
cause of the scar was not noted.  In other service medical 
records, the veteran was shown to have received SFWs to both 
legs and the left hand.  In a March 1990 rating decision, the 
RO granted the veteran service connection and assigned a 
noncompensable rating for a scar on his right shoulder, 
effective December 29, 1989.  The veteran submitted a 
September 1968 letter from the Marine Corps that stated that 
he had sustained a fragmentation wound to the right arm from 
mortar fire.  In June 1992, the RO increased the veteran's 
rating for his right shoulder disability to 20 percent, 
effective February 10, 1992.  The veteran now asserts that 
his right shoulder disability has worsened and he requests a 
higher rating on that basis..

The veteran's right shoulder disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2006).  Under this 
diagnostic code, a 20 percent rating is warranted for motion 
of the major or minor extremity limited to shoulder level.  A 
30 percent rating is warranted for limitation of arm motion 
between the side and shoulder level (major extremity).  A 40 
percent rating is warranted for limitation of arm motion to 
25 degrees from the side (major extremity).

1.  Evaluation Prior to April 20, 2006

An August 2002 VA examination report shows that the veteran 
complained of constant pain in his right shoulder.  He did 
not require bed rest or treatment by a physician.  He was a 
commercial painter and had done that job for 30 years.  Range 
of motion testing of the right shoulder revealed flexion to 
180 degrees with pain starting at 140 degrees.  Abduction was 
to 175 degrees with pain starting at 60 degrees.  External 
and internal rotation was to 90 degrees with pain starting at 
65 and 70 degrees, respectively.  The examiner noted that 
pain was the main factor that affected movement.  There was 
no evidence of fatigue, weakness, lack of endurance or 
incoordination.  The veteran had normal deep tendon reflexes 
on biceps and triceps jerks.  X-ray of the right shoulder 
revealed a foreign body from shrapnel or gunshot fragment 
seen in the soft tissue of the upper arm with degenerative 
changes of the acromioclavicular (AC) joint.  It was noted 
that the veteran reported no significant limitations of 
normal functioning at the examination.

During his September 2003 RO hearing, the veteran testified 
that he is right-handed.  He characterized the pain in his 
right shoulder as "off and on".  He stated that it 
interfered with his job as a painter because it caused him to 
become tired more quickly and he was only able to work 
approximately eight hours a day.  He further stated that he 
was able to use his left arm while working, but not while 
writing.

In October 2003, the veteran underwent a VA examination for 
his joints.  Physical examination of the right shoulder 
revealed range of motion in flexion and abduction to 160 
degrees with pain beginning at 10 degrees.  Right external 
rotation was to 70 degrees with pain beginning at 10 degrees.  
Internal rotation was normal to 90 degrees without pain.  The 
right shoulder was limited by pain, but not fatigue, 
weakness, lack of endurance, or incoordination.  X-ray of the 
right shoulder was consistent with moderate AC joint 
arthrosis.

VA treatment records from July 2004 to April 2005 include the 
report of July 2004 X-ray of the right shoulder that 
suggested mild to moderate right upper mid clavicular joint 
osteoarthrosis.  A July 2004 treatment record showed moderate 
limitation of motion in all directions and painful movement 
of the right shoulder.  An August 2004 record shows both 
upper extremities to have normal active range of motion.  
Both gleno-humeral and scapular movement was also normal and 
upper extremity muscle strength was also normal.  A January 
2005 magnetic resonance imaging (MRI) revealed moderate grade 
bursal sided and intrasubstance partial thickness tears 
supraspinatus and infraspinatus tendons superimposed on mild 
tendinosis, and moderate right acromioclavicular joint 
osteoarthrosis.  

During the June 2005 Board hearing, the veteran stated, 
regarding his right shoulder, that he believed the range of 
motion of his right shoulder was limited to shoulder level, 
but with pain.  He also stated that he became very fatigued 
when he used his shoulder.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that prior to April 
20, 2006, the symptoms associated with the veteran's right 
shoulder disability have been consistent with the criteria 
for no more than the currently assigned 20 percent rating.

In this regard, the medical evidence shows that the veteran's 
range of motion of the right shoulder was most severely 
limited to 160 degrees on flexion and on abduction.  As this 
limitation of motion is not midway between his side and 
shoulder level (which is to 90 degrees according to 38 C.F.R. 
§ 4.71a, Plate I), the veteran does not meet the criteria for 
a rating in excess of 20 percent for his right shoulder 
disability under DC 5201.

The Board further finds that there is no basis for assignment 
of any higher rating during this period under any other 
diagnostic code.  A 20 percent rating is the maximum rating 
provided for under 38 C.F.R. § 4.71a, Diagnostic Code 5203; 
hence, consideration of this diagnostic code would not allow 
for a higher rating. Further, while Diagnostic Codes 5200 and 
5202 provide for higher ratings for shoulder disability, as 
there is no medical evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus with 
recurrent dislocation at the scapulohumeral joint, these 
diagnostic codes are not applicable.  

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this regard, the Board finds that the current 20 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain during the period prior to April 
20, 2006.  In reaching this determination, the Board has 
considered the veteran's August 2002 VA examiner's findings 
that pain affected the veteran's movement, and the October 
2003 VA examiner's findings that pain began at 10 degrees 
with flexion, abduction, and external rotation of the right 
shoulder.  However, the August 2002 and October 2003 VA 
examiners also noted that there was no evidence of fatigue, 
weakness, lack of endurance or incoordination.  Further, the 
veteran reported that he was able to work for eight hours 
with the use of his shoulder, and the August 2004 VA 
treatment record showed normal range of motion of the right 
shoulder.  In addition, during the August 2002 VA 
examination, the veteran reported no significant limitations 
of normal functioning.  In short, functional loss due to pain 
formed the primary basis for the RO awarding an initial 20 
percent rating for the veteran's right shoulder disability, 
and there is no basis for awarding any higher rating based on 
consideration of the section 4.40 and 4.45 and DeLuca 
factors.  

For all the foregoing reasons, the claim for a rating greater 
than 20 percent for right shoulder disability for the period 
prior to April 20, 2006 must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Evaluation as of April 20, 2006

In April 2006, the veteran underwent a VA examination for his 
right shoulder.  Physical examination revealed that range of 
motion in abduction was to 60 degrees; flexion was to 70 
degrees; external rotation was to 30 degrees; and internal 
rotation was to 40 degrees.  The veteran was noted to have 
extreme pain through the range of motion testing and was 
unable to push it beyond the motion described due to 
excruciating pain.  The motion was the same with active and 
passive motion due to the extreme pain.  He also had pain 
with crossarm testing in the AC joint.  He had a positive 
drop arm test with the right shoulder.  There was no 
instability of the right shoulder.  The right upper extremity 
was neurologically intact.  There was no ankylosis of the 
scapulotharacic articulation and there was no technical 
ankylosis of the right scapulo/glenohumeral articulation.  
The diagnosis was right shoulder acromioclavicular arthritis 
moderate and rotator cuff tear of the right shoulder with 
impingement syndrome.  It was noted that the veteran mostly 
used his left arm for work and only used the right arm to 
stabilize items.  The examiner also noted that the veteran 
did not take time off from work, although he had pain in his 
right shoulder daily and any motion of the right shoulder was 
painful for him.  The examiner noted that routine daily 
activities were affected in that he could not use the right 
arm for anything other than eating or personal hygiene due to 
the pain in the right shoulder.  The examiner offered that, 
following repetitive use, the veteran had increased pain, but 
no fatigue, weakness, lack of endurance or incoordination, 
and opined that there no additional limitation of motion due 
to pain with repetitive use.  The examiner also indicated 
that flare-ups gave the veteran increased pain, but no 
fatigue, weakness, lack of endurance or incoordination.  The 
examiner noted that the veteran was clearly severely disabled 
in the use of the right shoulder and his pain was significant 
through the range of motion that he could attain, and any 
attempt at motion beyond this passively or actively brought 
the veteran to near tears and involved excruciating pain.

The April 2006 VA examination report reveals that the 
veteran's right shoulder disability has increased in 
severity.  In this regard, the Board notes that the veteran's 
range of motion of the right shoulder in abduction was to 60 
degrees and in flexion was to 70 degrees, with pain.  Taking 
into consideration the additional extent of functional loss 
due to increased pain, and affording the veteran the benefit 
of the doubt, the Board finds that, as of the date of the 
April 20, 2006 examination, these symptoms more nearly 
approximate the rating criteria for a 30 percent rating-that 
is, range of motion of the right (major) shoulder limited to 
approximately midway between his side and shoulder level-
under Diagnostic Code 5201.  

However, the Board finds that a rating in excess of 30 
percent is not warranted under Diagnostic Code 5201 or any 
other potentially applicable diagnostic code.  There is no 
finding that, even with the significant pain described by the 
April 2006 examiner, the veteran has range of motion of the 
right shoulder limited to 25 degrees from the side.  Further, 
the April 2006 VA examiner noted that there was no ankylosis 
of the scapulohumeral articulation.  As there is also there 
is no medical evidence of impairment of the humerus with 
fibrous union of the scapulohumeral joint, there is no basis 
for rating the disability under Diagnostic Code 5200 or 5202.   
As noted above, a 20 percent rating is the maximum rating 
assignable under Diagnostic Code 5203.  

Regarding the DeLuca criteria, the Board finds that the 30 
percent rating properly compensates the veteran for the 
extent of his functional loss due to pain, to include 
following repetitive use and on flare-ups.  DeLuca, 8 Vet. 
App. at 204-7.  In determining that the criteria for the 30 
percent rating are met, the Board has considered the April 
2006 VA examiner's findings that the veteran had extreme pain 
in his right shoulder with movement, and additional pain 
during flare-ups and with repetitive use.  While such pain 
clearly results in significant functional loss of the 
shoulder, such is contemplated in the 30 percent rating, and 
no higher rating, on the basis of functional loss due to 
pain, is warranted.  Again, the  examiner noted that there 
was no fatigue, weakness, lack of endurance or incoordination 
associated with the shoulder (to include with flare-ups and 
repetitive use), and there is no objective medical evidence 
that, even with flare-ups and repetitive use, the veteran's 
pain, alone, limits should motion to approximately 25 degrees 
from the side (the criteria for the maximum 40 percent rating 
for a majority extremity under Diagnostic Code 5201.  Indeed, 
the April 2006 VA examiner indicated that, although pain is 
increased with repetitive use, there is no additional 
limitation of motion due to pain with repetitive use.

For the foregoing reasons, a 30 percent but no higher rating 
for residuals of a right shoulder SFW, to include arthritis, 
from April 20, 2006, is warranted.




ORDER

An initial rating in excess of 50 percent for PTSD is denied.

A rating in excess of 20 percent for residuals of a right 
shoulder SFW, to include arthritis, for the period prior to 
April 20, 2006, is denied.

A 30 percent rating for residuals of a right shoulder SFW, to 
include arthritis, from April 20, 2006, is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


